DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   Status of Claims
Claim(s) 1-17 are pending in the application. The previous rejection(s) under 35 U.S.C 103 have been withdrawn in light of applicant’s remarks filed 04/01/2021. 
In view of the Notice of Appeal filed on 04/01/2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2009/0173726) in view of Hampton (US 2009/0200281) in further view of Seki (US 2004/0124227)
	As Per Claim 1, Davidson discloses a weld sequencer system [abstract], comprising: 
 a welding power source [Fig. 1, #12] configured to provide power to an implement to perform welding operations on a part [Fig. 1, #14]; and
 a welding sequencer [Fig. 1, #16] coupled to the welding power source [Fig. 1, #12], the welding sequencer [Fig. 1, #12] configured to:
 retrieve a sequence file associated with the part [Fig. 6], wherein the sequence file comprises a plurality of welding operations [Fig. 6 & Par. 43 ; “…Referring now also to FIG. 6, the user can also specify a series of sequential welds to be used in welding a specific part or job, by selecting the Part Set-Up function 52. As shown here, a series of weld programs can be specified in an order…” ] and 
retrieve a report associated with the part after the plurality of welding operations are performed on the part wherein the report is generated as a result of the plurality of welding operations being performed on the part [Fig. 11; Par. 48; “… referring still to FIG. 10, and now also to FIGS. 1 and 11, 
for each welding operation in the plurality of welding operations that does not meet the set of constraints associated with the respective welding operation [Fig. 11; “FAULTS”], as indicated by the report retrieved after the plurality of welding operations are performed on the part. [Par. 29; “FIG. 11 is a screen shot illustrating a display of weld data after a weld.”]

    PNG
    media_image1.png
    689
    723
    media_image1.png
    Greyscale

display, in a user interface, a faulty weld rework guide including an image showing a diagram depicting a location on the part of a weld associated with the respective welding operation [Par. 49; “…Alternatively, or in addition to the database shown, a stream of data including weld data, weld time, time and location sensor data can be communicated through the communications system 30 to an external device such as a PLC 27, a networked computer, or other data storage device….”; as it can be clearly seen, an image showing a diagram is displayed to the user to details the parameters that exceeded the threshold during the welding operation.]; and 
set one or more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked on the part. [abstract, lines 2-4 & Fig. 9 & Fig. 10, #84;  as clearly disclosed and shown in the reference, one or more parameters are set (Volt Command) so that a supervisor/operator can make the necessary adjustments to resume welding operation (abstract, lines 5-12). Furthermore, as shown in Fig. 10, the parameters are]
Davidson does not disclose based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked. 
Hampton, much like Davidson, pertains to a welding apparatus that modifies an instantaneous weld signature when it is not acceptable. [abstract] 
Hampton discloses based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked. [Par. 41; “…the method 100 automatically initiates closed-loop controls or an error feedback loop to bring the weld signature (WS) into control. That is, the controller 17 of FIG. 1 automatically and continuously modifies at least one of the values describing one or more of the welding process control variables or input data set I of FIG. 3 as necessary, to thereby influence or adapt the instantaneous weld signature (WS)…”]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Hampton to further include based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked to ensure the proper welding signature is achieved. [Par. 41]
Neither Hampton nor Davidson discloses displaying an image showing a diagram of the part depicting a location on the part of a weld associated with the respective welding operation. 
Secki, much like Hampton and Davidson, pertains to a welding condition monitoring device for monitoring the welding state of a welding work portion. [abstract] 
Secki discloses image showing a diagram of the part depicting a location on the part of a weld associated with the respective welding operation. [Par. 155; “…A welding condition monitoring device according to another aspect of the present invention is capable of monitoring the welding state of welding work portion by taking an image of the welding portion covering a bright molten pool and a relatively dark bead portion…determining a displacement of the welding position from the reference point on an image currently displayed on the monitor screen by using a image processing means and reliably correcting the welding position by using a welding position correcting means based on the determined displacement value.] 
Secki discloses the benefits of displaying the image in that it ensures improved quality of the weld. [Par. 156] 

As Per Claim 2, Davidson discloses the welding sequencer is further configured to set the one or more parameters of the welding power source at a first time, and wherein the welding sequencer is further configured to, for each welding operation in the plurality of welding operations, store data in the report indicating whether the respective welding operation meets the associated set of constraints during operation of the welding power source at a second time before the first time. [Par. 37, Lines 5-10; the reference clearly discloses that the feedback data is used by the controller (sequencer) to determine if the weld parameters for a known good weld, which then is stored as a weld program in memory. Therefore, the examiner is interpreting the confirmation of whether the parameters constitute a good weld as being a second time, which then afterwards, therefore before said subsequent step, the parameters are stored as a weld program in memory, being a first time in this instance.]
As Per Claim 3, Davidson discloses the welding sequencer is further configured to, for each welding operation in the plurality of welding operations that does meet the set of constraints associated with the respective welding operation, not display, in the user interface, a diagram depicting a location on the part of a weld associated with the respective welding operation, and -22-not set one or more parameters of the welding power source based on the sequence file so that the respective welding operation can be performed. [Fig. 9; it can be clearly seen in the table that the parameters that does meet the limitations, within a saved program out of a plurality of saved programs,  the column “fault” is not shown.] 
As Per Claim 4, Davidson discloses the set of constraints comprises a number of standard deviations below a mean weld parameter value and a number of standard deviations above the mean weld parameter value. [Fig. 7; as can be seen in the figure, the set of constraints are clearly set in terms of “+/-“ (being above and below) deviations from the average (mean) of said welding operations as shown in Fig. 5] 
As Per Claim 5, Davidson discloses the report comprises an indication of whether at least one of a current level, a voltage level, a wire feed speed, a weld time, or a weld operation total time meet the set of constraints. [Fig. 5 & Fig. 7] 
As Per Claim 6, Davidson discloses the part is associated with a unique serial number. [Fig. 6, PART NAME] 
As Per Claim 7, Davidson discloses the welding sequencer is further configured to: receive, from a user, the unique serial number [Fig. 6, SAVE PART]; and 
retrieve the sequence file and the report based on the unique serial number. [Par. 43, Lines 1-7] 
As Per Claim 8, Davidson discloses a method for reworking welding operations [abstract], the method comprising: 
retrieve a sequence file with the part [Fig. 5], wherein the sequence file comprises a plurality of welding operations [Fig. 6 & Par. 1-6; the reference clearly discloses that a weld program can be chosen from a plurality of saved “programs” (Par. 38, Lines 10-12];  
retrieve a report associated with the part after the plurality of welding operations are performed on the part wherein the report is generated as a result of the plurality of welding operations being performed on the part [Fig. 11; Par. 48; “… referring still to FIG. 10, and now also to FIGS. 1 and 11, at the end of the weld, the controller 16 calculates the overall weld time, average actual wire feed speed, average actual weld voltage, and average actual weld current values, and displays these values on Weld screen 86.…”] comprises an indication of whether each welding operation in the plurality of 
for each welding operation in the plurality of welding operations that does not meet the set of constraints associated with the respective welding operation, as indicated by the report retrieved after he plurality of welding operations are performed on the part [Fig. 11; “FAULTS”] 
displaying, in a user interface, display, in a user interface, a faulty weld rework guide including an image showing a diagram depicting a location on the part of a weld associated with the respective welding operation [Fig. 9; the reference clearly discloses a column of the table (diagram) pertaining to the respective welding part in which a welding operation does not meet the set of constraint (fault)], and 
setting one or more parameters of the welding power source based on the sequence file so that the respective welding operation can be performed. [abstract, lines 2-4 & Fig. 9; as clearly disclosed and shown in the reference, one or more parameters are set (Volt Command) so that a supervisor/operator can make the necessary adjustments to resume welding operation (abstract, lines 5-12)]
Davidson does not disclose based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked. 
Hampton, much like Davidson, pertains to a welding apparatus that modifies an instantaneous weld signature when it is not acceptable. [abstract] 
Hampton discloses based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked. [Par. 41; “…the method 100 automatically initiates closed-loop controls or an error feedback loop to bring the weld signature (WS) into control. That is, the controller 17 of FIG. 1 automatically and 
Hampton discloses the benefits of automatically set one more parameters of the welding power source in that the controller is allowed to continuously modify the values describing one or more welding process control variables to ensure that the proper welding signature is achieved. [Par. 41]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Hampton to further include based on the respective welding operation not meeting the set of constraints associated with the respective welding operation, automatically set one more parameters of the welding power source based on the sequence file so that the respective welding operation can be reworked to ensure the proper welding signature is achieved. [Par. 41]
Neither Hampton nor Davidson discloses displaying an image showing a diagram of the part depicting a location on the part of a weld associated with the respective welding operation. 
Secki, much like Hampton and Davidson, pertains to a welding condition monitoring device for monitoring the welding state of a welding work portion. [abstract] 
Secki discloses image showing a diagram of the part depicting a location on the part of a weld associated with the respective welding operation. [Par. 155; “…A welding condition monitoring device according to another aspect of the present invention is capable of monitoring the welding state of welding work portion by taking an image of the welding portion covering a bright molten pool and a relatively dark bead portion…determining a displacement of the welding position from the reference point on an image currently displayed on the monitor screen by using a image processing means and reliably correcting the welding position by using a welding position correcting means based on the determined displacement value.] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding apparatus as taught by Hampton and Davidson in view of the welding apparatus as taught by Secki to further include displaying an image showing a diagram of the part depicting a location on the part of a weld associated with the respective welding operation to ensures improved quality of the weld. [Par. 156]
As Per Claim 9, Davidson discloses wherein setting one or more parameters of a welding power source further comprises setting the one or more parameters of the welding power source at a first time.  [Par. 37, Lines 5-10; the reference clearly discloses that the feedback data is used by the controller (sequencer) to determine if the weld parameters for a known good weld, which then is stored as a weld program in memory. Therefore, the examiner is interpreting the confirmation of whether the parameters constitute a good weld as being a second time, which then afterwards, therefore before said subsequent step, the parameters are stored as a weld program in memory, being a first time in this instance.]
As Per Claim 10, Davidson discloses for each welding operation in the plurality of welding operations, storing data in the report indicating whether the respective welding operation meets the associated set of constraints during operation of the welding power source at a second time before the first time.  [Par. 37, Lines 5-10; the reference clearly discloses that the feedback data is used by the controller (sequencer) to determine if the weld parameters for a known good weld, which then is stored as a weld program in memory. Therefore, the examiner is interpreting the confirmation of whether the parameters constitute a good weld as being a second time, which then afterwards, therefore before said subsequent step, the parameters are stored as a weld program in memory, being a first time in this instance.]
As Per Claim 11, Davidson discloses each welding operation in the plurality of welding operations that does meet the set of constraints associated with the respective welding operation: 
not displaying, in the diagram of the part depicting a location on the part of a weld associated with the respective welding operation, and [Fig. 9; it can be clearly seen in the table that the parameters that does meet the limitations, within a saved program out of a plurality of saved programs,  the column “fault” is not shown.]
 not setting one or more parameters of the welding power source based on the sequence file so that the respective welding operation can be performed.  [Fig. 9; it can be clearly seen in the table that the parameters that does meet the limitations, within a saved program out of a plurality of saved programs,  the column “fault” is not shown.]
As Per Claim 12, Davidson discloses wherein the set of constraints comprises a number of standard deviations below a mean weld parameter value and a number of standard deviations above the mean weld parameter value.  [Fig. 7; as can be seen in the figure, the set of constraints are clearly set in terms of “+/-“ (being above and below) deviations from the average (mean) of said welding operations as shown in Fig. 5]
As Per Claim 13, Davidson discloses wherein the report comprises an indication of whether at least one of a current level, a voltage level, a wire feed speed, a weld time, or a weld operation total time meet the set of constraints.  [Fig. 5 & Fig. 7]
As Per Claim 14, Davidson discloses wherein the part is associated with a unique serial number.  [Fig. 6, PART NAME]
As Per Claim 15, Davidson discloses wherein retrieving a sequence file further comprises: receiving, from a user, the unique serial number [Fig. 6, SAVE PART; and 
retrieving the sequence file based on the unique serial number [Par. 43, Lines 1-7]
As Per Claim 17, Davidson discloses the user interface displays at least one a welding power source parameter for the respective welding operation [Fig. 11; “AVERAGE ACTUAL VOLTS/AMPS”]
Claim(s) 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2009/0173726) in view of Hampton (US 2009/0200281) in further view of Seki (US 2004/0124227) in further view of Mathews (US 2014/0346158)
As Per Claim 16, Davidson discloses all limitations of the invention except the diagram comprises one of an annotated photograph of the part or 3D representation of the part. 
Mathews, much like Davidson, pertains to a support communication and control in a welding environment. [abstract]
Mathews discloses a 3D representation of the part [Par. 36; “…As a result, the welding software application may display to the welder on the HUD 156 an image or graphic (e.g., a 3D representation of the part) providing the location of the next weld to be performed…”] 
Daniel discloses the benefits of the 3D representation of the part in that it ensures that a welder would not miss a weld when multiple welds on a single part is required. [Par. 36] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a diagram as taught by Davidson in view of the diagram as taught by Daniel to further include a 3D representation of the part to ensure that a welder would not miss a weld when multiple welds on a single part is required. [Par. 36] 
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered and are considered persuasive. The previous rejection(s) have been withdrawn. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/                Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761